FILED
                             NOT FOR PUBLICATION                             JUN 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


REYNALDO ENRIQUE JIMENEZ-                        No. 13-70664
MORATAYA,
                                                 Agency No. A094-933-002
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Reynaldo Enrique Jimenez-Morataya, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Jimenez-Morataya’s motion

to reopen as untimely, where the motion was filed more than a year after the BIA’s

final order, and Jimenez-Morataya failed to present sufficient evidence of changed

circumstances in El Salvador to qualify for the regulatory exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); Lin, 588 F.3d at 989 (BIA’s

determination that petitioner did not establish material changed country conditions

was not “arbitrary, irrational, or contrary to law”).

      To the extent Jimenez-Morataya contends he established eligibility for relief,

we do not reach this contention in light of our disposition.

      PETITION FOR REVIEW DENIED.




                                            2                                    13-70664